DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adrian Lee (Reg. No. 42785) on 6/10/2021.

Amendments to the claims
Regarding claim 1:
	This claim has been replaced with the following:
	“A liquid ejecting head comprising:
              a nozzle substrate in which a nozzle that ejects a liquid is formed; and
              a flow path substrate that is joined to the nozzle substrate, wherein
              the flow path substrate includes
                             a pressure chamber that communicates with the nozzle and
                                           a first liquid storage chamber that stores the liquid to be supplied to the pressure chamber, and
              the nozzle substrate includes
                             a first damper chamber and
                                           one or more first hole portions which communicate with the first liquid storage chamber and the first damper chamber and in which a meniscus for absorbing a pressure fluctuation of the liquid in the first liquid storage chamber is formed, wherein the nozzle substrate includes a communication hole that communicates with the first damper chamber and an external space.”

Regarding claim 3:
This claim has been cancelled.
Regarding claim 13:
	This claim has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowed.
These claims are allowable because the prior art of record does not disclose or make obvious a liquid ejecting head comprising a nozzle substrate that includes “a first damper chamber and one or more first hole portions which communicate with the first liquid storage chamber and the first damper chamber and in which a meniscus for absorbing a pressure fluctuation of the liquid in the first liquid storage chamber is formed,” and “wherein the nozzle substrate includes a communication hole that communicates with the first damper chamber and an external space.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Komata (JP 06-191030) disclose a liquid ejecting head comprising a nozzle substrate that includes a first damper chamber and one or more first hole portions that communicate with a first liquid storage chamber and the first damper chamber and in which a meniscus for absorbing a pressure fluctuation of liquid in the first liquid storage chamber is formed.  However, Komata teaches away from a communication hole that communicates with the first damper chamber and an external space in that the damper chamber “does not communicate with the outside.”

Hirosawa et al. (US 5682190) disclose a liquid ejecting head comprising a first damper chamber (air chamber 7) and a plurality of first hole portions (communication paths 8A-C) that communicate with a first liquid storage chamber (common ink chamber 104) and the first damper chamber (Fig. 6).  However, Hirosawa et al. do not teach that a meniscus for absorbing a pressure fluctuation is formed in the first hole portions.
Hirosawa et al. (US 6557989 B1) disclose a liquid ejecting head comprising a first damper chamber (7a) and a first hole portion (9a) that communicates with a first liquid storage chamber (5/6) and the first damper chamber (Figs. 11-15).  However, Hirosawa et al. do not disclose a nozzle substrate that includes the first damper chamber.
Ohashi et al. (US 6752489 B2) disclose a liquid ejecting head comprising a first damper chamber (closed flow passages 70) and first hole portions (the openings thereto) that communicates with a first liquid storage chamber (liquid chamber 72/172) and the first damper chamber (Figs. 9, 15).  However, Ohashi et al.’s first hole portions are not disclosed to form a meniscus for absorbing a pressure fluctuation.
Each of Giere et al. (US 2018/0354259 A1) and Menzel et al. (US 2016/0311221 A1) disclose a liquid ejecting head comprising a nozzle substrate including a plurality of compliance microstructures (50), which may take the form of hole portions, that communicate with a first liquid storage chamber.  However, these references do not disclose hole portions that communicate with the first liquid storage chamber and a first damper chamber.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853